DETAILED ACTION
                                                REASONS FOR ALLOWANCE
1.	Claims 1-23 are allowed.
2.	The following is an examiner’s statement of reasons for allowance:
Applicant’s argument filed 11/05/2021 regarding claims 1-23 have been considered and are persuasive.  The prior art does not disclose ”generating topological representations using the data set, each topological representation being generated using at least one metric-lens combination of the subset of metric-lens combinations, each topological representation including a plurality of nodes, each of the nodes having one or more data points from the data set as members, at least two nodes of the plurality of nodes being connected by an edge if the at least two nodes share at least one data point from the data set as members; associating each node with at least one shared characteristic based, at least in part, on at least some of member data points of that particular node sharing the shared characteristic; identifying groups within each topological representation that include a subset of nodes of the plurality of nodes that share the same or similar shared characteristics; scoring each group within each topological representation based, at least in part, on entropy, to generate a group score for each group; scoring each topological representation based on the group scores of each group of that particular topological representation to generate a graph score for each topological representation; and providing an indication of at least one particular metric-lens combination associated with at least one topological representation based on the graph scores to enable justification and reproducibility of the at least one particular metric-lens combination associated with the at least one topological .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.


        
                                                       Contact Information
3.	Any inquiry concerning this communication or earlier communications 
from the examiner should be directed to Kim T. Nguyen whose telephone number is (571)270-1757.  The examiner can normally be reached on 7:30AM to 5:00PM East. Alt Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the 
	examiner’s supervisor, Alford Kindred can be reached on 571-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private 

Nov. 15, 2021
/KIM T NGUYEN/Primary Examiner, Art Unit 2153